—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 7,. 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490): Defendant’s knowledge of the weight of the narcotics in question was demonstrated by his handling of cocaine weighing almost twice the threshold amount required by the statute, his admission that the cocaine was his, and evidence that he gave money to his codefendant prior to the codefendant’s purchase of said cocaine (People v Sanchez, 86 NY2d 27).
Defendant’s claim that he was denied a fair trial because of the court’s excessive, improper questioning of defense witnesses is unpreserved for appellate review (People v Charleston, 56 NY2d 886) and we decline to review it in the interest of justice. Were we to review it, we would find that the record reveals that the court’s questioning was not excessive or improper and served to clarify issues and elicit relevant and important facts in the case (People v Yut Wai Tom, 53 NY2d 44, 56-57).
We have considered defendant’s remaining contention and *169find it to be unpreserved and without merit. Concur—Rosenberger, J. P., Wallach, Nardelli and Rubin, JJ.